                Case 3:19-cv-05857-SI Document 27 Filed 11/18/19 Page 1 of 2



 1   W. Scott Holleman (#310266)
     Marion C. Passmore (#228474)
 2   BRAGAR EAGEL & SQUIRE, P.C.
     101 California Street, Suite 2710
 3
     San Francisco, California 94111
 4   Telephone: (415) 365-7149
     Fax: (212) 214-0506
 5   Email: holleman@bespc.com
            passmore@bescpc.com
 6
     Attorneys for Movant Fiyyaz Pirani
 7   and Proposed Lead Counsel for the Class
 8

 9
                                   UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11
     TYLER DENNEE, Individually and On Behalf of   Case No. 3:19-cv-05857-SI
12   All Others Similarly Situated,
                                                   CLASS ACTION
13                 Plaintiff,
                                                   CERTIFICATION OF ATTORNEY W.
14         v.                                      SCOTT HOLLEMAN PURSUANT TO
15                                                 LOCAL RULE 3-7(d)
     SLACK TECHNOLOGIES, INC., STEWART
16   BUTTERFIELD, ALLEN SHIM, BRANDON              Date:        January 10, 2020
     ZELL, ANDREW BRACCIA, EDITH COOPER,           Time:        10:00 a.m.
17   SARAH FRIAR, JOHN O’FARRELL,                  Courtroom:   1, 17th Floor
     CHAMATH PALIHAPITIYA, and GRAHAM              Judge:       Honorable Susan Illston
18   SMITH,
19
                   Defendants.
20

21

22

23

24

25

26
27

28

30
                                                       Case No. 3:19-cv-05857-SI
31    CERTIFICATION OF ATTORNEY W. SCOTT HOLLEMAN PURSUANT TO LOCAL RULE 3-
                                       7(D)
                Case 3:19-cv-05857-SI Document 27 Filed 11/18/19 Page 2 of 2



 1           I, W. SCOTT HOLLEMAN, make this declaration pursuant to Local Rule 3-7(d) of the United

 2   States District Court for the Northern District of California:

 3           I affirm that I do not directly own or otherwise have a beneficial interest in securities that are

 4   the subject of this action.

 5           I declare under penalty of perjury that the foregoing is true and correct. If called as a witness,

 6   I could and would competently testify thereto.

 7           Executed this 18th day of November, 2019.

 8

 9                                                          /s/ W, Scott Holleman
                                                            W. Scott Holleman
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
                                            2            Case No. 3:19-cv-05857-SI
31    CERTIFICATION OF ATTORNEY W. SCOTT HOLLEMAN PURSUANT TO LOCAL RULE 3-
                                       7(D)
